Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 29, 2008 Commission File Number: 333-135946 HEMIS CORPORATION (Exact Name of Registrant as Specified in Charter) Nevada (state or other jurisdiction of incorporation or organization) Bettlistrasse 35 8600 Dübendorf, Switzerland (Address of principal executive offices) (702) 387-2382 Issuers telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02 Departure of Director On May 29, 2008, Mr. Bruno Weiss resigned as a Director of the Company. Mr. Weiss cited irreconcilable differences between him and our President, Chief Execution Officer, and Chief Financial Officer, Mr. Norman Meier, as the cause for his resignation. Mr. Weiss resignation reduces the number of Directors sitting on the Companys Board of Directors to two. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 6, 2008 HEMIS CORPORATION (Registrant) By: /s/ Norman Meier Chief Executive Officer, Chief Financial Officer
